Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6, 8, 13, 14, 16, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9-12, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20090242934 A1) hereafter referred to as Hu in view of Fujimori et al. (US 20160043299 A1) hereafter referred to as Fujimori .
In regard to claim 1 Hu teaches an optical semiconductor element [see Fig. 11] having a light-transmitting surface [see paragraph 0042, top of “antireflective layer 380”], comprising:
a substrate [“substrate 110”];
a semiconductor layer [includes 121, 130, 140, 150, 160, 370] provided on the substrate and configuring [see paragraph 0052 “mesa 993” “mesa 160”] a mesa portion;
a first contact electrode [“bottom contact 991” see paragraph 0038 “first buffer layer 121 is of a heavily doped semiconductor”] provided in contact with the semiconductor layer;
a second contact electrode [see paragraph 0042 “top contact 390 is disposed on the contact region 371 of the top surface of the capping layer 370” “Preferably, the capping layer 370 is of a doped semiconductor”] provided on the semiconductor layer so as to surround [see paragraph 0042 “Preferably, the contact region 371 of the top surface of the capping layer 370 is ring-shaped, the top contact 390 is annular, and the bottom contact 391 is circular”] the light-transmitting surface;
an insulating film [see paragraph 0058 “passivation layer 1182, for passivating exposed surfaces, is of insulator material”] , and
an outer peripheral end of the second contact electrode is located above and outside [see that 390 goes above “antireflective layer 380” and projects outward and inward above 380] an outer peripheral end of a connection portion [see paragraph 0042, 0043 “top contact 390 is disposed on the contact region 371 of the top surface of the capping layer 370” “Preferably, the capping layer 370 is of a doped semiconductor”] between the second contact electrode and the semiconductor layer, and an inner peripheral end of the second contact electrode is located above and inside [see that 390 goes above “antireflective layer 380” and projects outward and inward above 380] an inner peripheral end of the connection portion between the second contact electrode and the semiconductor layer.
but does not teach a first lead-out wire connected to the first contact electrode; a second lead-out wire connected to an upper surface of the second contact electrode, and that the insulating film is provided so as to cover at least an upper surface of the semiconductor layer and the second contact electrode, wherein an opening is included in the insulating film on the upper surface of the second contact electrode, and the second contact electrode and the second lead-out wire are connected to each other in the opening, and limitation “in at least a portion where the second contact electrode and the second lead-out wire are connected to each other”.
See Fujimori Fig. 2 see paragraph 0132, 137, 145 “upper electrode 9” “interlayer insulating film 14” “portion of the wiring 15 enters into the penetrating hole 16 and is connected to the upper electrode 9” “wirings 15 and the pad portion 7d of the lower electrode 7 are connected to a drive circuit 20” “Each wiring 15 is constituted of a lead-out portion 15A, having one end portion connected to one end portion (an end portion at the one end edge 6a side of a piezoelectric element 6) of an upper electrode 9”.
Thus it would be obvious to modify Hu to include that 1182 extends over 390 and has a hole through which lead wiring is connected from 390 to external circuit and similarly wiring from bottom contact 991 i.e. to include a first lead-out wire connected to the first contact electrode; a second lead-out wire connected to an upper surface of the second contact electrode, and that the insulating film is provided so as to cover at least an upper surface of the semiconductor layer and the second contact electrode, wherein an opening is included in the insulating film on the upper surface of the second contact electrode, and the second contact electrode and the second lead-out wire are connected to each other in the opening, and limitation “in at least a portion where the second contact electrode and the second lead-out wire are connected to each other”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that passivation layer 1182 can provide structural support by having hole for lead wire to go into and make connection from lead wire to top contact 390 as taught by Fujimori, and to provide connectivity to external circuit .
In regard to claim 2 Hu and Fujimori as combined teaches wherein the second contact electrode has a periphery of an annular shape[see paragraph 0042 “Preferably, the contact region 371 of the top surface of the capping layer 370 is ring-shaped, the top contact 390 is annular, and the bottom contact 391 is circular”] and surrounds the light-transmitting surface in plan view, and
does not actually state that in all portions of the periphery, the outer peripheral end of the second contact electrode is located above and outside the outer peripheral end of the connection portion between the second contact electrode and the semiconductor layer, and the inner peripheral end of the second contact electrode is located above and inside the inner peripheral end of the connection portion between the second contact electrode and the semiconductor layer.
However Hu shows cross section of 390 in Fig. 11 and does not suggest that there is any variation in any portion of “annular” 390 i.e. “annular” is symmetric.
Thus it would be obvious to modify Hu to include that in all portions of the periphery, the outer peripheral end of the second contact electrode is located above and outside the outer peripheral end of the connection portion between the second contact electrode and the semiconductor layer, and the inner peripheral end of the second contact electrode is located above and inside the inner peripheral end of the connection portion between the second contact electrode and the semiconductor layer.
The motivation is that simplicity of design because Hu does not require that there is any variation in any portion of “annular” 390.
In regard to claim 3 Hu and Fujimori as combined does not specifically teach wherein an outer peripheral end of the mesa portion is located outside the outer peripheral end of the second contact electrode.
However see Hu Fig. 11, see combination Fujimori see that the lead wire is outside 390 thus if 390 projects out less, then space can be saved.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein an outer peripheral end of the mesa portion is located outside the outer peripheral end of the second contact electrode", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
In regard to claim 4 Hu and Fujimori as combined teaches wherein the second contact electrode includes [see Hu paragraph 0045 “In a preferred embodiment, the top contact 390 includes a layer of titanium, a layer of platinum, and a layer of gold”] a contact metal layer [i.e. titanium] in contact with the semiconductor layer, a barrier metal layer [i.e. platinum] provided on the contact metal layer, and a low- resistance metal [i.e. gold] layer provided on the barrier metal layer and having resistance lower [see that gold has lower resistance] than resistance of the contact metal layer and the barrier metal layer.
In regard to claim 5 Hu and Fujimori as combined teaches [see Hu paragraph 0045 “In a preferred embodiment, the top contact 390 includes a layer of titanium, a layer of platinum, and a layer of gold”] wherein the contact metal layer is made of one of [i.e. titanium] Ti and Cr, the barrier metal layer is made of Pt [i.e. platinum], and the low-resistance metal layer is made of Au [i.e. gold].
In regard to claim 12 Hu and Fujimori as combined does not specifically teach wherein the mesa portion has a laminated structure of a GaAs layer and an AlGaAs layer.
However see paragraph 0033 “InGaAsP” see that “absorption layer 130” i.e. absorption should occur in 130 and the window is on top i.e. the higher layers have to have higher bandgap to avoid absorbing light. It is noted that a person of ordinary skill in the art is aware that adding Al to GaAs increases bandgap.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to “wherein the mesa portion has a laminated structure of a GaAs layer and an AlGaAs layer”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regard to claim 9 Hu and Fujimori as combined does not teach wherein the insulating film is made of SiNx.
However see Fujimori Fig. 2 has “hydrogen barrier film 13” along with “interlayer insulating film 14” , see paragraph 0260 “hydrogen barrier film 13 is constituted of two types of sputtered films 41 and 42” “first sputtered film 41 and the second sputtered film 42 may be TiO films (titanium dioxide films) or may be SiN films (silicon nitride films)”.
Thus it would be obvious to modify Hu to include that 1182 has a inner layer of hydrogen barrier film of SiN films (silicon nitride films) i.e. to include wherein the insulating film is made of SiNx.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is block hydrogen diffusion.
In regard to claim 10 Hu and Fujimori as combined does not teach wherein the insulating film has a structure in which a SiNx layer and a SiO2 layer are laminated.
However see Fujimori Fig. 2 has “hydrogen barrier film 13” along with “interlayer insulating film 14” , see paragraph 0260, 0275 “hydrogen barrier film 13 is constituted of two types of sputtered films 41 and 42” “first sputtered film 41 and the second sputtered film 42 may be TiO films (titanium dioxide films) or may be SiN films (silicon nitride films)” “the insulating film 14 is formed on the entire surface above the hydrogen barrier film 13. The insulating film 14 may be an SiO.sub.2 film” .
Thus it would be obvious to modify Hu to include that 1182 has a inner layer of hydrogen barrier film of SiN films (silicon nitride films) and outer layer of SiO2 i.e. to include wherein the insulating film has a structure in which a SiNx layer and a SiO2 layer are laminated.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that passivation of SiN and SiO2 is known to give good results as passivation and to block hydrogen diffusion.
In regard to claim 11 Hu and Fujimori as combined in claim 10 teaches wherein a refractive index [see the refractive index of SiN is ≅ 2.1 and that of SiO2 is ≅ 1.5] of the insulating film is from 1.1 to 2.1.
In regard to claim 15 Hu and Fujimori as combined does not teach wherein the insulating film is provided so as to cover a side [see passivation layer 1182 in Hu Fig. 11] surface of the semiconductor layer as well, and
but does not specifically teach a thickness of a portion of the insulating film covering a side surface of the semiconductor layer is larger than a thickness of a portion of the insulating film covering the upper surface of the semiconductor layer.
However see passivation layer 1182 in Hu Fig. 11 at the bottom of the mesa has to extend laterally to cover bottom contact 991, see combination Fujimori .
Thus it would be obvious to modify Hu to include a thickness of a portion of the insulating film covering a side surface of the semiconductor layer is larger than a thickness of a portion of the insulating film covering the upper surface of the semiconductor layer.
The motivation is that at the bottom of the mesa, the passivation layer 1182 has to extend laterally to cover bottom contact 991 .
In regard to claim 17 Hu and Fujimori as combined does not specifically teach wherein an outer peripheral end of the mesa portion is located outside the outer peripheral end of the second contact electrode.
However see Hu Fig. 11, see combination Fujimori see that the lead wire is outside 390 thus if 390 projects out less, then space can be saved.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein an outer peripheral end of the mesa portion is located outside the outer peripheral end of the second contact electrode", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
In regard to claim 18 Hu and Fujimori as combined teaches wherein the second contact electrode [see Hu paragraph 0045 “In a preferred embodiment, the top contact 390 includes a layer of titanium, a layer of platinum, and a layer of gold”] includes a contact metal layer [i.e. titanium] in contact with the semiconductor layer, a barrier metal [i.e. platinum] layer provided on the contact metal layer, and a low- resistance metal [i.e. gold] layer provided on the barrier metal layer and having resistance lower [see that gold has lower resistance] than resistance of the contact metal layer and the barrier metal layer.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Fujimori as combined and further in view of Brinkmann et al. (US 6753214 B1) hereafter referred to as Brinkmann
In regard to claim 7 Hu teaches wherein the second contact electrode has a periphery [see paragraph 0042 “Preferably, the contact region 371 of the top surface of the capping layer 370 is ring-shaped, the top contact 390 is annular, and the bottom contact 391 is circular”] of an annular shape and surrounds [see Fig. 11] the light-transmitting surface in plan view, 
but does not teach and has a structure in which a part of the periphery is disconnected.
See Brinkmann Fig. 3, Fig. 4 see column 15 line 60 “Metal interconnect lead 14 of metal layer 4 contacts upper P- or N-type layer 19 through another ohmic contact structure 2” “metal interconnect lead 14 is formed primarily over electrically insulative materials, and not capacitively coupled to subjacent conductors”, see in Fig. 4 see 14 has a break in it.
Thus it would be obvious to modify Hu to include and has a structure in which a part of the periphery is disconnected.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to reduce unwanted capacitance.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Fujimori as combined and further in view of Brinkmann et al. (US 6753214 B1) hereafter referred to as Brinkmann
In regard to claim 20 Hu teaches wherein the second contact electrode has a periphery [see paragraph 0042 “Preferably, the contact region 371 of the top surface of the capping layer 370 is ring-shaped, the top contact 390 is annular, and the bottom contact 391 is circular”] of an annular shape and surrounds [see Fig. 11] the light-transmitting surface in plan view, 
but does not teach and has a structure in which a part of the periphery is disconnected.
See Brinkmann Fig. 3, Fig. 4 see column 15 line 60 “Metal interconnect lead 14 of metal layer 4 contacts upper P- or N-type layer 19 through another ohmic contact structure 2” “metal interconnect lead 14 is formed primarily over electrically insulative materials, and not capacitively coupled to subjacent conductors”, see in Fig. 4 see 14 has a break in it.
Thus it would be obvious to modify Hu to include and has a structure in which a part of the periphery is disconnected.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to reduce unwanted capacitance.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Fujimori  .
In regard to claim 21 Hu teaches an optical semiconductor element [see Fig. 11] having a light-transmitting surface [see paragraph 0042, top of “antireflective layer 380”],  5Application No. 17/062,461 Docket No.002000-MM0794 comprising: 
a substrate [“substrate 110”]; 
a semiconductor layer [includes 121, 130, 140, 150, 160, 370] provided on the substrate and configuring [see paragraph 0052 “mesa 993” “mesa 160”] a mesa portion; 
a first contact electrode [“bottom contact 991” see paragraph 0038 “first buffer layer 121 is of a heavily doped semiconductor”] provided in contact with the semiconductor layer; 
a second contact electrode [see paragraph 0042 “top contact 390 is disposed on the contact region 371 of the top surface of the capping layer 370” “Preferably, the capping layer 370 is of a doped semiconductor”] provided on the semiconductor layer so as to surround [see paragraph 0042 “Preferably, the contact region 371 of the top surface of the capping layer 370 is ring-shaped, the top contact 390 is annular, and the bottom contact 391 is circular”] the light- transmitting surface; 
an insulating film [see paragraph 0058 “passivation layer 1182, for passivating exposed surfaces, is of insulator material”] , 
an outer peripheral end of the second contact electrode  is located above and outside [see that 390 goes above “antireflective layer 380” and projects outward and inward above 380] an outer peripheral end of a connection portion [see paragraph 0042, 0043 “top contact 390 is disposed on the contact region 371 of the top surface of the capping layer 370” “Preferably, the capping layer 370 is of a doped semiconductor”] between the second contact electrode and the semiconductor layer, and 
an inner peripheral end of the second contact electrode is located above and inside [see that 390 goes above “antireflective layer 380” and projects outward and inward above 380] an inner peripheral end of the connection portion between the second contact electrode and the semiconductor layer.
but does not teach a first lead-out wire connected to the first contact electrode; a second lead-out wire connected to an upper surface of the second contact electrode; and that the insulating film is provided so as to cover at least an upper surface of the semiconductor layer and the second contact electrode, wherein an opening is included in the insulating film on the upper surface of the second contact electrode, and the second contact electrode and the second lead-out wire are connected to each other in the opening,  and limitation “in at least a portion where the second contact electrode and the second lead-out wire are connected to each other” , and the insulating film covers an entirety of the upper surface of the second contact electrode except in the opening where the second contact electrode and the second lead-out wire are connected to each other.
See Fujimori Fig. 2 see paragraph 0132, 137, 145 “upper electrode 9” “interlayer insulating film 14” “portion of the wiring 15 enters into the penetrating hole 16 and is connected to the upper electrode 9” “wirings 15 and the pad portion 7d of the lower electrode 7 are connected to a drive circuit 20” “Each wiring 15 is constituted of a lead-out portion 15A, having one end portion connected to one end portion (an end portion at the one end edge 6a side of a piezoelectric element 6) of an upper electrode 9”.
Thus it would be obvious to modify Hu to include that 1182 extends over 390 and covers 390 and has a hole through which lead wiring is connected from 390 to external circuit and similarly wiring from bottom contact 991 i.e. to include a first lead-out wire connected to the first contact electrode; a second lead-out wire connected to an upper surface of the second contact electrode; and that the insulating film is provided so as to cover at least an upper surface of the semiconductor layer and the second contact electrode, wherein an opening is included in the insulating film on the upper surface of the second contact electrode, and the second contact electrode and the second lead-out wire are connected to each other in the opening,  and limitation “in at least a portion where the second contact electrode and the second lead-out wire are connected to each other” , and the insulating film covers an entirety of the upper surface of the second contact electrode except in the opening where the second contact electrode and the second lead-out wire are connected to each other.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that passivation layer 1182 can provide structural support by having hole for lead wire to go into and make connection from lead wire to top contact 390 as taught by Fujimori, and to provide connectivity to external circuit .
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
On page 8 the Applicant argues “Applicant respectfully notes that Fujimori relates to an inkjet print head having a piezoelectric element, which is not in the same field of endeavor as the present application or as Hu”.
The Examiner responds that both Hu and Fujimori references teach electrical connections of transducers and sensors, see for example Fujimori paragraph 0079, 0230, 0297 “FIG. 18 is a schematic plan view of a pyroelectric infrared image sensor” “the device using the piezoelectric/pyroelectric element is an infrared image sensor” “light amount of the infrared rays can thereby be detected”
On page 8 the Applicant argues “However, the device of Figure 2 of Hu does not have a problem with external connectivity that needs to be addressed by the configuration of Fujimori, because the top surface of the top contact 390 is already exposed and available for top side external connection, without the above modification”.
The Examiner responded that the Fujimore reference shows how to make a connection to the 390 of Hu and to connect to an external circuit, thus in fact the Fujimore reference shows exactly what the Applicant is arguing i.e. “the top surface of the top contact 390 is already exposed and available for top side external connection” and the Fujimore reference shows how to make that exact connection, thus the Applicants argument is actually supporting the motivation to combine the Fujimore reference with the Hu reference, and the Examiner notes that the additional structural support that the passivation layer can provide to the lead wire is a valid motivation for the hole that Fujimori teaches in the passivation layer for lead wire.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818